In the Supreme Court of Georgia



                               Decided: February 15, 2021


                S20A1093. SUGGS v. THE STATE.


     BOGGS, Justice.

     Appellant Kalvin Tyrone Suggs challenges his 2017 convictions

for malice murder and other crimes in connection with the shooting

death of Tony Harrison. Appellant contends that the evidence

presented at his trial was legally insufficient to support his

convictions. He also contends that the trial court erred in denying

his pretrial motion regarding voir dire, thereby forcing him to

question all the prospective jurors together; rejecting his challenge

to an allegedly racially discriminatory peremptory strike; denying

his motion in limine to exclude evidence derived from a surreptitious

audio recording of a conversation; and admitting 21 crime scene and

autopsy photographs. He further contends that the court did not

follow the proper procedure when receiving a communication from
the jury and that he was denied the effective assistance of counsel.

For the reasons that follow, we affirm. 1

      1.    Viewed in the light most favorable to the verdicts, the

evidence at trial showed the following. On the night of February 28-

March 1, 2015, Appellant rode with his friend Patrick Pridgen to the

Jackpot Club in the Sunset Plaza shopping center in Moultrie.

Appellant was wearing black pants and a black and white shirt. At

around 1:30 a.m., Appellant got into a fight with Harrison and




      1 The shooting occurred on March 1, 2015. In September 2015, a Colquitt
County grand jury indicted Appellant for malice murder, felony murder,
aggravated assault, three counts of possession of a firearm during the
commission of a felony, and two counts of possession of a firearm by a convicted
felon (one for a firearm on the date of the shooting, and the other for a different
firearm on the date of his arrest). In August 2016, Appellant entered a non-
negotiated guilty plea under North Carolina v. Alford, 400 U.S. 25 (91 SCt 160,
27 LE2d 162) (1970), to involuntary manslaughter in exchange for the State’s
agreement to dismiss all other pending charges, which he withdrew in March
2017. At a December 2017 trial, the jury found Appellant guilty of all charges.
In February 2018, the trial court sentenced Appellant to serve life in prison for
malice murder, five years consecutive for possession of a firearm during the
commission of a felony, and consecutive terms of five years each for the two
felon-in-possession convictions. The felony murder verdict was vacated by
operation of law, see Malcolm v. State, 263 Ga. 369, 371-372 (434 SE2d 479)
(1993), and the court merged the other guilty verdicts. Appellant filed a timely
motion for new trial, which he amended with new counsel in July 2019. After
an evidentiary hearing, the court denied the motion in November 2019.
Appellant filed a timely notice of appeal, and the case was docketed to this
Court’s August 2020 term and submitted for decision on the briefs.
                                        2
Harrison’s brother, Dontavious Jackson, and Harrison and Jackson

severely beat Appellant. The club’s owner, Israel Shaw, helped

break up the fight and told his bouncers to clear the club.

     As the large crowd spilled into the parking lot, Timothy Davis

offered Harrison and Jackson a ride home, and the three men

walked to Davis’ car. Tamera Edwards drove up with her boyfriend

and parked next to Davis. Harrison was standing between the two

cars when gunfire erupted from a 9mm pistol one row over in the

parking lot, striking the side of Edwards’ car and shattering her

back window. Harrison pulled his own 9mm pistol and returned fire,

getting off seven rounds before he was hit in the right upper chest

and fell to the ground. The bullet that struck Harrison went through

his right lung, windpipe, aorta, and left lung before exiting through

his upper left arm. Appellant jumped into a Chevrolet Camaro

convertible that his cousin was driving and was dropped off at the

Northgate Apartments.

     Harrison was pronounced dead at the scene. Law enforcement

officers recovered two sets of 9mm shell casings from the parking lot

                                  3
– seven shell casings from around and under Harrison’s body that

matched the pistol lying by his left foot, and 12 shell casings nearby

that were fired from a different 9mm pistol, which was never found.

     At around 3:00 a.m. on March 1, 2015, Appellant called

Pridgen, and Pridgen picked him up at the Northgate Apartments.

At Appellant’s request, Pridgen drove Appellant to Appellant’s

sister’s house in the Atlanta area, dropping him off at around 6:30

a.m. before driving back to Moultrie. The next day, Appellant called

Pridgen, who drove to Atlanta, picked up Appellant, and brought

him back to Moultrie. Both on the way up to Atlanta and on the way

back to Moultrie, Appellant told Pridgen that he was in the parking

lot “ducking and shooting” after the club shut down on the night that

Harrison was shot.

     On the afternoon of March 3, Kaysha Trim agreed to meet with

GBI agents at a cemetery in Moultrie to discuss the shooting. In an

audio-recorded interview, which was later played for the jury, Trim

told the agents that she knew Appellant and that she saw Harrison

and Jackson beat him up inside the club. Trim said that after the

                                  4
club closed, she was in the parking lot walking to her car when she

saw Appellant, who was standing near her car, fire multiple shots

in Harrison’s direction and saw Harrison fall to the ground.

     Later that afternoon, Appellant contacted the GBI to make a

statement. Appellant told agents that Harrison and Jackson beat

him up inside the club and that he passed two police officers on his

way out but did not report the fight to them.2 Appellant claimed that

he was walking toward Pridgen’s car when the shooting started, that

he ran to the other end of the parking lot, and that someone he did

not know picked him up in a black truck and drove him to his ex-

girlfriend’s house, where he stayed in seclusion in a shed in her

backyard for the next two days without her knowledge. Appellant

said that when he left the shed, he went to his parents’ house, where

he was notified that law enforcement was requesting to speak with

him. Appellant could not describe the individual who picked him up

or the truck (beyond the fact that it was black), he did not know how



     2  Two off-duty Moultrie Police Department officers were working a
security detail for the club in the parking lot that night.
                                  5
the driver knew to take him to his ex-girlfriend’s house, and his

description of the inside of the shed did not match what GBI agents

found when they searched it after the interview ended. Appellant

turned over khaki pants and a red shirt that he claimed he was

wearing at the time of the shooting.

     On March 5, the GBI received cell phone tower location records

for Appellant’s and Pridgen’s phones. During an interview with

Pridgen, GBI agents confronted him with the records, and Pridgen

admitted that he drove Appellant to Atlanta after the shooting and

brought him back to Moultrie the next day. Pridgen agreed to go

speak with Appellant and record him with a device provided by the

GBI. Shortly after 5:00 p.m., Pridgen went to the home of one of

Appellant’s relatives and spoke to Appellant, who asked Pridgen

what he told the GBI and whether the GBI asked him about a gun.

Appellant told Pridgen to contact the GBI and say that he lied about

taking Appellant to Atlanta after the shooting and that he instead

took someone else who had Appellant’s phone. An audio recording of

the conversation was later played for the jury.

                                 6
     At 7:06 p.m. on March 5, Appellant was riding with his father

in his father’s truck when a GBI agent conducted a traffic stop and

arrested Appellant. During a search of the truck, the agent found a

loaded firearm in the passenger-side door compartment next to

where Appellant was sitting, which Appellant, as a convicted felon,

was not allowed to possess.

     Appellant contends that the evidence was legally insufficient

to support his convictions. When viewed in the light most favorable

to the verdicts, however, the evidence presented at trial and

summarized above was sufficient as a matter of constitutional due

process to authorize a rational jury to find Appellant guilty beyond

a reasonable doubt of the crimes for which he was convicted. See

Jackson v. Virginia, 443 U.S. 307, 319 (99 SCt 2781, 61 LE2d 560)

(1979). See also Vega v. State, 285 Ga. 32, 33 (673 SE2d 223) (2009)

(“‘It was for the jury to determine the credibility of the witnesses and

to resolve any conflicts or inconsistencies in the evidence.’” (citation

omitted)).



                                   7
     2.   Appellant contends that the trial court erred in denying

his pretrial motion to conduct individual voir dire of the prospective

jurors one-by-one or, alternatively, in panels of 12 at a time, thereby

forcing him to conduct individual voir dire of all the prospective

jurors together. Appellant relies on Lahr v. State, 239 Ga. 813 (238

SE2d 878) (1977), where this Court stated that “voir dire questions

are propounded to panels of 12 and defendant can question them in

panels of 12 or individually but not en masse to the entire group of

48 jurors at one time.” Id. at 814.

     The trial transcript shows that the court divided the

prospective jurors into groups of 12 and sat them in separate

locations in the courtroom for voir dire. After the jury had been

selected and the remaining prospective jurors were excused,

Appellant complained that the court denied him the right to conduct

individual voir dire with panels of 12 prospective jurors at a time.

The court replied, “You did have that right, sir, you could have done

it if you wanted to. They were sitting in panels of 12, if I’m not

mistaken. Is that not true? I intentionally sat them in groups of 12,”

                                      8
and Appellant acknowledged that the jurors were sitting in panels

of 12. In its order denying Appellant’s new trial motion, the trial

court stated that Appellant “was told that he could question each

panel completely before moving to the next panel if he so wished

rather than en masse,” and found that if Appellant questioned all

the prospective jurors at one time, “that was a choice he made, not

a directive of the court.” Thus, Appellant has failed to show error.

See Perez v. State, 258 Ga. 343, 344 (369 SE2d 256) (1988) (finding

no reversible error where, in response to defendant’s request to voir

dire prospective jurors in panels of 12 at a time, trial court said,

“Well, you will have this twelve here, that twelve there and that

twelve there”).

     3.   Appellant claims that the trial court erred in rejecting his

challenge under Batson v. Kentucky, 476 U.S. 79 (106 SCt 1712, 90

LE2d 69) (1986), to the State’s peremptory strike of an African-

American prospective juror, Juror 33. Batson established a three-

step process for evaluating claims of racial discrimination in the use

of peremptory strikes:

                                  9
     (1) the opponent of a peremptory challenge must make a
     prima facie showing of racial discrimination; (2) the
     proponent of the strike must then provide a race-neutral
     explanation for the strike; and (3) the court must decide
     whether the opponent of the strike has proven [the
     proponent’s] discriminatory intent.

Heard v. State, 295 Ga. 559, 566 (761 SE2d 314) (2014) (citation

omitted). Appellant’s Batson claim focuses on step two.

     After Appellant raised his Batson challenge, the State

explained that it struck Juror 33 because of photographs on her

Facebook page that showed her “throwing up gang signs” and with

marijuana, which a GBI special agent discovered while looking up

all the prospective jurors on Facebook. Appellant argues that the

trial court erred in concluding that the State gave a race-neutral

explanation for striking Juror 33, because the State’s explanation

was not reasonable or plausible and was not based on Juror 33’s

conduct, mannerisms, or responses during voir dire. However,

contrary to Appellant’s argument, the second step of the Batson

process

     does not demand an explanation that is persuasive, or
     even plausible. “At this [second] step of the inquiry, the

                                10
     issue is the facial validity of the prosecutor’s explanation.
     Unless a discriminatory intent is inherent in the
     prosecutor’s explanation, the reason offered will be
     deemed race neutral.”

Purkett v. Elem, 514 U.S. 765, 768 (115 SCt 1769, 131 LE2d 834)

(1995) (citation omitted). Moreover, the reasons for striking

prospective jurors need not come only from voir dire. See Johnson v.

State, 302 Ga. 774, 781 (809 SE2d 769) (2018).

     The State’s proffered reason for striking Juror 33 – that she

had photographs on her Facebook page showing her making gang

signs and with marijuana – was race-neutral. See Smith v. State,

264 Ga. 449, 449-451 (448 SE2d 179) (1994) (holding that

prospective juror’s residence in public housing project where gang

activity was prevalent was race-neutral explanation for peremptory

strike); Franklin v. State, 305 Ga. App. 574, 577 (699 SE2d 868)

(2010) (holding that prospective juror’s involvement with drugs was

race-neutral explanation for peremptory strike). Accordingly,

Appellant’s Batson claim fails.




                                  11
     4.    Appellant also claims that the trial court erred in denying

his motion in limine to exclude the audio recording that Pridgen

secretly made of a conversation that he had with Appellant.

Appellant relies on OCGA § 16-11-67, which says: “No evidence

obtained in a manner which violates any of the provisions of this

part [i.e., OCGA §§ 16-11-60 to 16-11-70] shall be admissible in any

court of this state except to prove violations of this part.” However,

the provision that governs audio recordings is OCGA § 16-11-62 (1),

which says: “It shall be unlawful for . . . [a]ny person in a clandestine

manner intentionally to overhear, transmit, or record . . . the private

conversation of another which shall originate in any private place.”

(Emphasis added.) It is well established that OCGA § 16-11-62 (1)

“does not prohibit one party to a conversation from secretly

recording or transmitting it without the knowledge or consent of the

other party.” State v. Birge, 240 Ga. 501, 501 (241 SE2d 213) (1978)

(interpreting predecessor to OCGA § 16-11-62 (1)). Accord Fetty v.

State, 268 Ga. 365, 366 (489 SE2d 813) (1997). Thus, Pridgen did not

violate OCGA § 16-11-62 (1) when he made the audio recording of

                                   12
his conversation with Appellant, and OCGA § 16-11-67 did not

require the trial court to exclude the recording.

     5.      Appellant asserts that the trial court erred in admitting

21   crime     scene   and   autopsy    photographs,   because    “[t]he

photographs of the bodies at the crime scene were repetitious of

others,” and “[t]here were autopsy photographs that . . . showed

parts of the body which had no relevance to the crime alleged . . .

and were introduced only to inflame the minds of the jury.” However,

more than 60 crime scene and autopsy photographs were admitted

without objection at Appellant’s trial, and Appellant has failed to

identify, by citation to the relevant pages in the record, which

specific subset of 21 photographs he is challenging, as required by

this Court’s rules. See Supreme Court Rule 19 n.1 (“[F]or

briefs, . . . page references to the record (R-) and transcript (T-) are

essential.”). Moreover, his descriptions of what the 21 challenged

crime scene and autopsy photographs depict, considered in light of

his stated bases for challenging them, are simply too vague to enable

this Court to isolate and evaluate the 21 allegedly objectionable

                                   13
photographs. See Henderson v. State, 304 Ga. 733, 739 (822 SE2d

228) (2018) (“It is not this Court’s job to cull the record on behalf of

Appellant to find alleged errors . . . .” (citation and punctuation

omitted)); Roberson v. State, 300 Ga. 632, 636 (797 SE2d 104) (2017)

(“It is well established that the burden is on the party alleging error

to show it by the record . . . .” (citation and punctuation omitted)).

Accordingly, this claim provides no basis for reversal. See

Westmoreland v. State, 287 Ga. 688, 696 (699 SE2d 13) (2010)

(finding no basis for reversal where defendant challenged admission

of “unspecified photographs ‘of individuals that were not in issue’”).

     6.    Appellant also asserts that the trial court did not follow

the proper procedure when receiving a communication from the jury

during deliberations, citing Lowery v. State, 282 Ga. 68 (646 SE2d

67) (2007). Lowery requires trial courts to ensure that jury

communications are submitted to the court in writing, to mark any

written communication as a court exhibit in the presence of counsel,

to afford counsel a full opportunity to suggest an appropriate

response, and to make counsel aware of the substance of the court’s

                                  14
intended response so that counsel may seek modifications to the

response before the jury is exposed to it. See id. at 76. See also

Burney v. State, 299 Ga. 813, 819 n.6 (792 SE2d 354) (2016)

(discussing required procedure for jury communications to court

from outside courtroom).

     Here, less than two hours into deliberations, the jury sent the

court a note that said: “Due to his personal view of evidence

presented, one juror feels uncomfortable making a decision based on

the evidence present.” The trial transcript shows that the court

marked this written jury communication as a court exhibit in the

presence of counsel and discussed the note and the court’s intended

response with counsel before bringing in the jury, thereby affording

counsel a full opportunity to seek any desired modifications before

the jury was recharged.

     Appellant does not challenge the substance of the recharge

given to the jury in response to the jury note. Instead, he claims that

the trial court failed to follow the procedure prescribed by Lowery for

handling jury notes. But the record reflects that the trial court

                                  15
complied with Lowery. Moreover, Appellant did not object at trial to

the procedure that the court followed in handling the jury note here.

Cf. Lowery, 282 Ga. at 73 (noting that trial counsel “voiced objection

to the trial court’s action”). Appellant therefore waived this claim

and is not entitled even to plain error review. See Miller v. State,

302 Ga. 118, 120 n.2 (805 SE2d 22) (2017) (holding that plain error

review is limited “to only certain types of errors, namely, (1) alleged

errors in the sentencing phase of a death penalty trial; (2) certain

improper comments by the trial judge in violation of OCGA § 17-8-

57; (3) errors in jury instructions; and (4) evidentiary errors in trials

occurring after January 1, 2013”). See also OCGA § 17-8-58 (b)

(authorizing plain error review of any “portion of the jury charge”).

     7.    Appellant contends that he was denied the effective

assistance of counsel, pointing to numerous alleged errors by his

trial counsel. A defendant’s claim that his attorney’s assistance was

so inadequate as to require reversal of his conviction must prove

both that the attorney’s performance was professionally deficient

and that this deficiency resulted in prejudice to his case. See

                                   16
Strickland v. Washington, 466 U.S. 668, 687 (104 SCt 2052, 80 LE2d

674) (1984). To establish deficient performance, the defendant must

show that his counsel’s acts or omissions were objectively

unreasonable, considering all the circumstances at the time and in

the light of prevailing professional norms. See id. at 687-690. To

establish prejudice, the defendant must show “a reasonable

probability that, but for counsel’s unprofessional errors, the result

of the proceeding would have been different. A reasonable

probability is a probability sufficient to undermine confidence in the

outcome.” Id. at 694. We need not address both components of the

inquiry if the defendant makes an insufficient showing on one. See

id. at 697.

      (a) Appellant points first to his trial counsel’s alleged failure

to adequately investigate the case. However, Appellant has not

suggested, much less shown, what further investigation would have

revealed or how it would have helped his defense. Thus, even if

counsel had conducted an inadequate investigation, Appellant has

failed to prove the required prejudice. See Long v. State, 309 Ga.

                                  17
721, 728 (848 SE2d 91) (2020) (holding that in order to establish

prejudice from failure to adequately investigate case, defendant

must “‘at least make a proffer as to what additional investigation

would have uncovered’” (citation omitted)).

     (b)   Appellant also points to his trial counsel’s conduct in

connection with a plea agreement that Appellant entered into but

was later allowed to withdraw. The record shows that on the eve of

the scheduled trial, Appellant’s trial counsel met in chambers with

the prosecutor and the judge to discuss a potential plea agreement,

and the prosecutor verbally agreed to allow Appellant to enter a

guilty plea to involuntary manslaughter as a lesser included offense

of malice murder in exchange for the dismissal of the remaining

charges. Appellant claims that the prosecutor also agreed that

Appellant would be sentenced to time served, and that his trial

counsel was constitutionally deficient in failing to get this

agreement, with the promise of no additional jail time, reduced to

writing.



                                18
     The record does not bear out Appellant’s claim that the

prosecutor verbally agreed to a sentence of time served. At a plea

hearing a few days after the meeting in chambers, Appellant

confirmed, with his trial counsel present, that he understood that

“the maximum penalty the Court could impose” under the plea

agreement was “ten years in the state penal system.” The court also

explicitly advised Appellant that his sentencing would take place at

a later date, that the court was requesting a presentence

investigation, that Appellant should provide to his trial counsel

“[a]ny information you want me to review prior to that sentencing,”

and that Appellant would be placed on an ankle monitor and allowed

to live with his parents “until sentencing.” Moreover, although

Appellant’s trial counsel testified at the motion for new trial hearing

that “according to the agreement, there would be a PSI [i.e.,

presentence investigation], but [Appellant] would not be sentenced

to any more prison,” counsel admitted that after the meeting in

chambers, neither the prosecutor nor the judge remembered any



                                  19
verbal agreement for Appellant to be sentenced to time served. Thus,

Appellant has failed to show deficient performance.

     (c)   Finally, in a single paragraph of his ten-page brief,

Appellant recites a litany of decisions by his trial counsel that he

asserts constituted deficient performance. Appellant contends that

his trial counsel was constitutionally deficient in failing to object to

the qualifications of two expert witnesses; failing to file “any type”

of motion or ask for “any pretrial hearing” regarding software used

by one of the expert witnesses; failing to seek funding to hire a

firearms expert; failing to object to the admission of the 21

unspecified crime scene and autopsy photographs discussed above;

and failing to request that the court reporter transcribe the entirety

of voir dire. However, “‘[s]uch after the fact disagreements about

trial counsel’s approach to the case . . . do not amount to a showing

of ineffective assistance of trial counsel.’” Armour v. State, 290 Ga.

553, 555-556 (722 SE2d 751) (2012) (citation omitted). Moreover,

Appellant has made “no effort to show that such conduct was the

product of anything other than reasonable trial strategy or to

                                  20
establish that any of these [alleged] shortcomings, individually or in

the aggregate, had any effect on the outcome of the trial.” McDonald

v. State, 296 Ga. 643, 646 (770 SE2d 6) (2015). Accordingly,

Appellant has failed to carry his burden to show that he was denied

the effective assistance of counsel.

     Judgment affirmed. All the Justices concur.




                                  21